BETTS, District Judge.
This case was called for hearing July 29, 1862, but, on examination, it was found that there was no proof furnished convicting the property of any confiscable offense, and the court ordered the proceedings in the suit to be suspended, and, no person appearing to defend the property seized, or to claim it, gave leave to the United States attorney to offer further proofs within a year and a day. [Case No. 12,340.] On the 15th of September, instant, proofs in preparatorio in the cause were laid before the court. Charles G. Loring, an acting master in the United States navy, testified that he was present at the capture of the schooner, at the mouth of the St. John’s river, in East Florida, on the 11th of December, 1861, by the United States vessel of war Bienville. The schooner was being towed out of port, by a steamer. She was pursued and fired upon by the Bienville, and was then dropped by the steamer, and changed her course, and endeavored to get back into port. She was overtaken by the Bienville, and was found deserted by her crew and anchored at the mouth of the St. John’s river. The Bienville was one of the blockading squadron off that port. The schooner was laden with turpentine and a few shingles. She was captured about 6 o’clock in the evening. The port was under an order of blockade, and the vessel was endeavoring to break the blockade when arrested. She was detained by the United States flag officer at Beaufort, South Carolina, and the cargo seized on board was transmitted to this port. The vessel was of about fifty tons burden. Letters were found on board of her addressed to Nassau, N. P., but no papers were brought from her into this port with her cargo. This evidence leaves no ground to doubt that the vessel was captured in the act of violating the blockade, and the cargo seized on board of her became liable to forfeiture from that cause.
Decree of condemnation accordingly.